IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                          _______________

                                           m 99-20189
                                         Summary Calendar
                                         _______________

                                       FRANCES GALLI,
                                                              Plaintiff-Appellant,
                                              VERSUS

                    UNIVERSITY OF TEXAS MEDICAL BRANCH,
                                                              Defendant-Appellee.
                                   _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (H-97-CV-2215)
                                 _________________________

                                         September 29, 1999

Before SMITH, BARKSDALE, and                         was discharged for any reason other than her
  STEWART, Circuit Judges.                           failure to abide by UTMB’s leave policies.”

PER CURIAM:*                                            The court entered judgment on the basis of
                                                     a comprehensive recommendation submitted
   Frances Galli sued for age discrimination         by the magistrate judge. We affirm, essentially
for comments made by her supervisor prior to         for the reasons contained in that
September 1993, after which time she did no          recommendation.
work for defendant University of Texas
Medical Branch. She did not file her charge of          AFFIRMED.
discrimination with the Equal Employment
Opportunity Commission until January 1996,
outside the 300 days permitted by law.

   The district court granted summary
judgment for defendant, in part because the
action was time-barred. The court also noted
that Galli “has presented no evidence which
disputes, or even raises an inference, that she


   * Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR.
R. 47.5.4.